Exhibit 10.2



 

 



purchase agreement

DATED June 12, 2017

BY AND AMONG

J. Crew Brand, llc,

J. Crew Brand corp.,

J. Crew Group, Inc.,

THE GUARANTORS PARTY HERETO,

AND

the note purchasers party hereto

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

ARTICLE I DEFINITIONS

1

 

 

Section 1.01

Definitions1

 

 

Section 1.02

Accounting Procedures and Interpretation7

 

ARTICLE II SALE AND PURCHASE

8

 

 

Section 2.01

Sale and Purchase8

 

 

Section 2.02

Funding Notices8

 

 

Section 2.03

Delivery8

 

 

Section 2.04

Closing8

 

 

Section 2.05

Issue Price9

 

 

Section 2.06

Independent Nature of Note Purchasers’ Obligations and Rights9

 

 

Section 2.07

Arm’s Length Transaction9

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE ISSUERS

10

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE NOTE PURCHASERS

17

 

 

Section 4.01

Valid Existence17

 

 

Section 4.02

No Consents; Violations, Etc17

 

 

Section 4.03

Investment17

 

 

Section 4.04

Nature of Note Purchaser17

 

 

Section 4.05

Receipt of Information18

 

 

Section 4.06

Restricted Securities18

 

 

Section 4.07

Certain Fees18

 

 

Section 4.08

Legend18

 

 

Section 4.09

Reliance on Exemptions19

 

 

Section 4.10

Authority19

 

ARTICLE V COVENANTS

20

 

 

Section 5.01

Conduct of Business20

 

 

Section 5.02

Taking of Necessary Action20

 

 

Section 5.03

Issuers’ Fees20

 

 

Section 5.04

DTC20

 

 

Section 5.05

Note Purchasers20

 

ARTICLE VI CLOSING CONDITIONS

21

 

 

Section 6.01

Conditions to Closing21

 

 

Section 6.02

Issuers’ Deliveries24

 

 

Section 6.03

Note Purchaser Deliveries25

 

ARTICLE VII INDEMNIFICATION, COSTS AND EXPENSES

26

 

 

Section 7.01

Indemnification by the Issuers26

 

 

Section 7.02

Indemnification by Note Purchaser26

 

 

Section 7.03

Indemnification Procedure27

 

 

Section 7.04

Non-Exclusive RemediesError! Bookmark not defined.

 

ARTICLE VIII MISCELLANEOUS

28

 

 

--------------------------------------------------------------------------------

 

 

Section 8.01

Interpretation28

 

 

Section 8.02

Survival of Provisions28

 

 

Section 8.03

No Waiver; Modifications in Writing28

 

 

Section 8.04

Binding Effect; Assignment29

 

 

Section 8.05

Communications29

 

 

Section 8.06

Entire Agreement30

 

 

Section 8.07

Governing Law; Submission to Jurisdiction30

 

 

Section 8.08

Waiver of Jury Trial31

 

 

Section 8.09

Execution in Counterparts31

 

 

Section 8.10

Termination31

 

 

Section 8.11

Specific Performance32

 

 

Section 8.12

Fees and Expenses32

 

 

Section 8.13

Headings33

 

 

Schedules and Exhibits:

Schedule A – Note Purchasers

Exhibit A – Form of Indenture

Exhibit B – Form of Company Parties’ Certificate

Exhibit C – Form of Amendment to the Term Loan Agreement

Exhibit D – Form of A&R IP License Agreement

Exhibit E – Forms of Security Documents

Exhibit F – Form of Exchange Offer Memorandum

 

 

 

--------------------------------------------------------------------------------

 

PURCHASE AGREEMENT

PURCHASE AGREEMENT dated June 12, 2017 (this “Agreement”), by and among J. Crew
Brand, LLC, a Delaware limited liability company (the “Issuer”), J. Crew Brand
Corp., a Delaware corporation (the “Co-Issuer” and, together with the Issuer,
the “Issuers”), J. Crew Group, Inc. (“Group”), the Guarantors (as defined
below), and the parties set forth on Schedule A hereto (each a “Note Purchaser”
and collectively, the “Note Purchasers”).

WHEREAS, the Company Parties desire to issue and sell to each Note Purchaser,
and each Note Purchaser desires to purchase from the Issuers, certain Notes (as
defined below) (such transaction, the “Issuance”).

WHEREAS, the Notes will be issued under an indenture (including the Supplemental
Guarantee Agreement attached thereto, the “Indenture”) in the form attached
hereto as Exhibit A, to be dated the Closing Date (as defined below), among the
Issuers, the Guarantors and U.S. Bank National Association, as trustee (the
“Trustee”) and collateral agent (the “Collateral Agent”).

WHEREAS, the Issuers’ obligations under the Notes will be fully and
unconditionally guaranteed (the “Guarantees”) as to the payment of principal,
premium, if any, and interest, jointly and severally, by each of the
Guarantors.  

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Group, the Issuers, the Guarantors and each Note
Purchaser hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01Definitions

.  As used in this Agreement, and unless the context requires a different
meaning, the following terms have the meanings indicated:

“2016 IP Assignment Agreements” means, collectively, those Intellectual Property
Assignment Agreements, each dated December 5, 2016, pursuant to which J. Crew
International, Inc. assigned an undivided 72.04% ownership interest in and to
the Licensed Marks (as defined below) to J. Crew Domestic Brand, LLC via the
following sequence of drop-down assignments: (i) J. Crew International, Inc. to
J. Crew International Cayman Limited; (ii) J. Crew International Cayman Limited
to J. Crew Brand Holdings, LLC; (iii) J. Crew Brand Holdings, LLC to J. Crew
Brand Intermediate, LLC; (iv) J. Crew Brand Intermediate, LLC to J. Crew Brand,
LLC; and (v) J. Crew Brand, LLC to J. Crew Domestic Brand, LLC.

“2017 IP Assignment Agreements” means, collectively, those Intellectual Property
Assignment Agreements, to be entered into on or prior to the Closing Date,
pursuant to which J. Crew International, Inc. will assign its remaining
undivided 27.96% ownership interest in and to the Licensed Marks (as defined
below) to J. Crew Domestic Brand, LLC via the following sequence of drop-down
assignments: (i) J. Crew International, Inc. to J. Crew International

 

--------------------------------------------------------------------------------

 

Cayman Limited; (ii) J. Crew International Cayman Limited to J. Crew Brand
Holdings, LLC; (iii) J. Crew Brand Holdings, LLC to J. Crew Brand Intermediate,
LLC; (iv) J. Crew Brand Intermediate, LLC to J. Crew Brand, LLC; and (v) J. Crew
Brand, LLC to J. Crew Domestic Brand, LLC, each of the foregoing substantially
in the form of the 2016 IP Assignment Agreements.

“2017 IP License Agreement” means the Intellectual Property License Agreement,
by and among IPCo, J. Crew International, Inc., and J. Crew Operating Corp., to
be dated as of the Closing Date, substantially in the form of the A&R IP License
Agreement.

“ABL Credit Agreement” means the Credit Agreement, dated as of March 7, 2011 (as
amended by the First Amendment to Credit Agreement, dated as of October 11,
2012, the Second Amendment to Credit Agreement, dated as of March 5, 2014, the
Third Amendment to Credit Agreement, dated as of December 10, 2014, the Fourth
Amendment to Credit Agreement (Incremental Amendment), dated as of December 17,
2015, and the Fifth Amendment to Credit Agreement and Consent to Release of
Mortgages, dated as of November 17, 2016, and as further amended, restated,
amended and restated, supplemented or otherwise modified from time to time), by
and among J. Crew Group, Inc., a Delaware corporation (“Group”), Chinos
Intermediate Holdings B, Inc., a Delaware corporation (“Holdings B”), Bank of
America, N.A., as the administrative agent, and the lenders from time to time
party thereto.

“Action” against a Person means any lawsuit, action, proceeding, investigation
or complaint before any Governmental Authority, mediator or arbitrator.

“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person (including, with respect to a Note Purchasers, any Related Funds of a
Note Purchaser); provided, however, (i) that Group, the Issuer, the Co-Issuer
and the Guarantors shall not be deemed to be Affiliates of the Note Purchasers
or any of their respective Affiliates, (ii) portfolio companies in which the
Note Purchasers or any of their respective Affiliates have an investment
(whether as debt or equity) shall not be deemed an Affiliate of such Note
Purchaser, and (iii) the Excluded Note Purchaser Parties shall not be deemed
Affiliates of GSO Capital Partners LP, Anchorage Capital Master offshore, Ltd.,
PCI Fund, LLC or any of the Company Parties. For purposes of this definition,
“control” (including, with correlative meanings, “controlling,” “controlled by,”
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by Contract or otherwise.

“Agreement” has the meaning given to such term in the introductory paragraph
hereof.

“A&R IP License Agreement” means the Amended and Restated Intellectual Property
License Agreement, by and among IPCo, J. Crew International, Inc., and J. Crew
Operating Corp., to be dated as of the Closing Date, in the form attached hereto
as Exhibit D hereto.

 

--------------------------------------------------------------------------------

 

“Beneficially Owned” with respect to any securities means having “beneficial
ownership” of such securities (as determined pursuant to Rule 13d-3 or Rule
13d-5 under the Exchange Act).

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which banks located in New York, New York are authorized or obligated to
close.

“Closing” means the consummation of the Issuance hereunder.

“Closing Date” has the meaning given to such term in Section 2.04.

“Co-Issuer” has the meaning given to such term in the introductory paragraph
hereof.

“Collateral” has the meaning assigned to such term in the Security Agreement.

“Company Parties” means Group and the Issuer Entities.

“Contract” means, with respect to any Person, any contract, agreement, deed,
mortgage, lease, sublease, license, sublicense or other legally enforceable
commitment, undertaking, obligation, arrangement, instrument or understanding,
whether written or oral, to which or by which such Person is a party or
otherwise subject or bound or to which or by which any Property, business,
operation or right of such Person is subject or bound.

“Delaware LLC Act” means the Delaware Limited Liability Company Act.

“DTC” has the meaning given to such term in Section 2.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the SEC promulgated thereunder.

“Exchange Act Regulations” means the rules and regulations of the SEC
promulgated under the Exchange Act.

“Exchange Offer” means the offer to exchange the PIK Toggle Notes for Exchange
Offer Notes and other consideration.

“Exchange Offer Notes” means the new notes to be issued by the Issuers in
connection with the Exchange Offer under an indenture substantially similar to
the Indenture (the “Exchange Notes Indenture”) and having terms substantially
identical to the Notes, to be dated the Closing Date, among the Issuers, the
Guarantors and the Trustee and Collateral Agent.

“Excluded Note Purchaser Parties” has the meaning given to such term in Section
5.05

“Funding Notice” has the meaning given to such term in Section 2.02.

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

 

--------------------------------------------------------------------------------

 

“Governmental Authority” means, with respect to any Person, the country, state,
county, city and political subdivisions in which any Person or such Person’s
Property is located or which exercises valid jurisdiction over any such Person
or such Person’s Property, and any court, agency, department, commission, board,
bureau or instrumentality of any of them and any monetary authorities that
exercise valid jurisdiction over any such Person or such Person’s
Property.  Unless otherwise specified, all references to Governmental Authority
herein shall mean a Governmental Authority having jurisdiction over, where
applicable, any of the Company Parties or their Properties.

“Guarantors” means, collectively, J. Crew Domestic Brand, LLC, J. Crew
International Brand, LLC and J. Crew Brand Intermediate, LLC.

“Indemnified Party” has the meaning given to such term in Section 7.03.

“Indemnifying Party” has the meaning given to such term in Section 7.03.

“Intercreditor Agreement” means the intercreditor agreement, to be dated as of
the Closing Date, among the Company Parties, the Collateral Agent for the Notes
and the collateral agent for the Exchange Offer Notes, which shall be in form
and substance reasonably satisfactory to the Note Purchasers.

“IP Assignment” has the meaning given to such term in Section 3.01.

“IP Assignment Agreements” means, collectively, the 2016 IP Assignment
Agreements and the 2017 IP Assignment Agreements.

“IPCo” means J. Crew Domestic Brand, LLC.

“Issuance” has the meaning given to such term in the recitals to this Agreement.

“Issuer Entities” means the Issuer, the Co-Issuer and the Guarantors.

“Issuer Material Adverse Effect” means any change, event, circumstance or effect
that, individually or together with any other changes, events or effects, has a
material adverse effect on (a) the legality, validity or enforceability of any
Transaction Documents, (b) the financial condition, business, assets or results
of operations of the Issuer Entities, considered as a single enterprise, (c) the
financial condition, business, assets or results of operations of Group and its
subsidiaries, considered as a single enterprise or (d) the ability of the
Issuers or the Guarantors to perform their respective obligations under the
Transaction Documents in full on a timely basis.  Notwithstanding the foregoing,
an “Issuer Material Adverse Effect” shall not include any change, event,
circumstance or effect to the extent resulting or arising from or that would or
reasonably be expected to result or arise from: (i) any change in general
economic conditions in the industries or markets in which any of the Group or
the Issuer Entities operate that do not have a disproportionate effect on the
Issuer Entities, considered as a single enterprise or on Group and its
subsidiaries, considered as a single enterprise; (ii) any engagement in
hostilities pursuant to a declaration of war, or the occurrence of any military
or terrorist attack; (iii) changes in GAAP or other accounting principles,
except to the extent such change has a disproportionate effect on the Issuer
Entities, considered as a single enterprise, or on Group and its subsidiaries,
considered as a

 

--------------------------------------------------------------------------------

 

single enterprise; or (iv) other than for purposes of Section 3.18, the
consummation of the transactions contemplated hereby.

“Issuers” has the meaning set forth in the introductory paragraph hereof.

“Law” or “Laws” means any federal, state, local or foreign statute, law, rule,
regulation, ordinance, code, judicial or administrative order, writ, injunction,
judgment, settlement, award or decree.

“Licensed Marks” has the meaning given to such term in the A&R IP License
Agreement and the 2017 IP License Agreement, collectively.

“Lien” means any mortgage, claim, pledge, lien (statutory or otherwise),
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment, preference or priority, assessment, deed of trust, charge, easement,
servitude or other encumbrance upon or with respect to any Property of any kind.

“Litigation” means that certain litigation pending in the Commercial Division of
the New York Supreme Court, New York County styled as J. Crew Group, Inc. et al.
v. Wilmington Savings Fund Society, FSB, as Administrative Agent and collateral
agent, Index No. 650574/2017.

“Note Purchaser” has the meaning given to such term in the introductory
paragraph hereof.

“Note Purchaser Material Adverse Effect” means, with respect to any Note
Purchaser, any material adverse effect on the ability of such Note Purchaser to
perform its obligations under this Agreement on a timely basis.

“Note Purchaser Related Parties” has the meaning given to such term in Section
7.01.

“Notes” means the 13.00% Senior Secured Notes due 2021 issued pursuant to the
Issuance and governed by the Indenture.

“NYSE” means The New York Stock Exchange.

“Organizational Documents” means (i) in the case of a corporation, its charter
and by-laws; (ii) in the case of a limited or general partnership, its
partnership certificate, certificate of formation or similar organizational
document and its partnership agreement; (iii) in the case of a limited liability
company, its articles of organization, certificate of formation or similar
organizational documents and its operating agreement, limited liability company
agreement, membership agreement or other similar agreement; (iv) in the case of
a trust, its certificate of trust, certificate of formation or similar
organizational document and its trust agreement or other similar agreement; and
(v) in the case of any other entity, the organizational and governing documents
of such entity.

“Party” or “Parties” means each of Group, the Issuers, the Guarantors and the
Note Purchasers.

 

--------------------------------------------------------------------------------

 

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.

“PIK Toggle Notes” means the 7.75%/8.50% Senior PIK Toggle Notes due 2019 issued
pursuant to that certain indenture, dated November 4, 2013, between Chinos
Intermediate Holdings A, Inc., as issuer, and U.S. Bank National Association, as
trustee.

“Property” or “Properties” means any interest or interests in any kind of
property or asset, whether real, personal or mixed, or tangible or intangible
(including intellectual property).

“Purchase Price” has the meaning given to such term in Section 2.01.

“Related Fund” means, with respect to any Note Purchaser, any fund, account or
investment vehicle that is controlled, sponsored, managed, advised or
sub-advised by (i) the Note Purchaser, (ii) an Affiliate of the Note Purchaser
or (iii) the same investment manager or advisor as the Note Purchaser or an
Affiliate of such investment manager or advisor.

“Representatives” of any Person means the Affiliates, control persons, officers,
directors, employees, agents, counsel, investment bankers and other
representatives of such Person.

“Restructuring Support Agreement” means the Restructuring Support Agreement,
dated as of June 12, 2017, among, inter alia, Group, the Issuers, the Guarantors
and the creditors party thereto.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the SEC promulgated thereunder.

“Securities Act Regulations” means the rules and regulations of the SEC
promulgated under the Securities Act.

“Security Agreement” means the Security Agreement to be dated as of the Closing
Date, among the Company Parties and the Collateral Agent, which shall be
substantially in the form of Exhibit E.

“Security Documents” means the Security Agreement, the intellectual security
agreements, pledge agreements, collateral assignments and mortgages, and other
related instruments and documents necessary to grant the Collateral Agent, for
the benefit of the holders of the Notes, a lien on certain assets of the Issuers
and Guarantors as required by the Indenture, in each case (i) to be dated the
Closing Date and (ii) substantially in the forms attached hereto as Exhibit E,
and the Intercreditor Agreement.

“Subsidiary” means, as to any Person, (i) any corporation, limited liability
company, general partnership or other entity (other than a limited partnership)
of which at least a majority of the outstanding equity interest having by the
terms thereof ordinary voting power to elect a majority of the board of
directors of such corporation, limited liability company, general

 

--------------------------------------------------------------------------------

 

partnership or other entity is at the time directly or indirectly owned or
controlled by such Person or one or more of its Subsidiaries and (ii) any
limited partnership of which (a) a majority of the voting power to elect a
majority of the board of directors or board of managers of the general partner
of such limited partnership and (b) a majority of the outstanding limited
partner interests is at the time directly or indirectly owned or controlled by
such Person.

“Term Loan Agreement” means the Amended and Restated Credit Agreement, dated as
of March 5, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time), among Group, Holdings B, Wilmington
Savings Fund Society, FSB  (as successor in interest to Bank of America, N.A.),
as administrative agent, and the lenders from time to time party thereto.

“Term Loan Amendment” means the amendment to the Term Loan Agreement, to be
dated the Closing Date, substantially in the form attached hereto as Exhibit C
hereto.

“Third Party Claim” has the meaning given to such term in Section 7.03.

“Transaction Documents” means, collectively, this Agreement, the Restructuring
Support Agreement, the Offering Memorandum, the Term Loan Amendment, the A&R IP
License Agreement, the 2017 IP License Agreement, the 2017 IP Assignment
Agreements, the Indenture, the Security Documents and any amendments,
supplements, continuations or modifications thereto.

“Transfer” means to, directly or indirectly, (i) sell, pledge, assign, encumber,
grant an option with respect to, transfer or dispose of any participation or
interest (voting or otherwise) in or (ii) enter into an agreement, commitment or
other arrangement to sell, pledge, assign, encumber, grant an option with
respect to, transfer or dispose of any participation or interest (voting or
otherwise) in, the subject matter of the Transfer, or the act thereof.

“Trustee” has the meaning given to such term in the recitals in this Agreement.

“Warranty Breach” has the meaning given to such term in Section 7.01(a).

Section 1.02Accounting Procedures and Interpretation

.  Unless otherwise specified in this Agreement, all accounting terms used
herein shall be interpreted, all determinations with respect to accounting
matters under this Agreement shall be made, and all financial statements and
certificates and reports as to financial matters required to be furnished to the
Note Purchasers under this Agreement shall be prepared, in accordance with GAAP
applied on a consistent basis during the periods involved and in compliance as
to form in all material respects with applicable accounting requirements and
with the published rules and regulations of the SEC with respect thereto.

ARTICLE II

SALE AND PURCHASE

Section 2.01Sale and Purchase

.  Subject to the terms and conditions hereof, the Issuers will issue and sell
to each Note Purchaser through the facilities of the Depository Trust Company

 

--------------------------------------------------------------------------------

 

(“DTC”) on the Closing Date, and each Note Purchaser hereby, severally and not
jointly, agrees to purchase from the Issuers on the Closing Date, such aggregate
principal amount of Notes set forth in Schedule A opposite such Note Purchaser’s
name, at a purchase price of 97.0% of the face value of such Notes (the
“Purchase Price”), upon receipt by the Issuers of the Purchase Price as set
forth in Schedule A opposite such Note Purchaser’s name on the Closing Date for
such Notes.

Section 2.02Funding Notices

.  On or prior to the third Business Day prior to the Closing Date, the Issuers
shall deliver a written notice (the “Funding Notice”) to each of the Note
Purchasers (a) directing each Note Purchaser to pay the applicable Purchase
Price for its Notes by wire transfer(s) of immediately available funds to the
Issuers’ bank account, prior to 11:00 a.m. Eastern Time on the Closing Date, and
(b) specifying wiring instructions for wiring funds into the Issuers’ bank
account.

Section 2.03Delivery

. Delivery of all Notes shall be made on the Closing Date.  Delivery of the
Notes shall be made to the account of each Note Purchaser through the facilities
of DTC against payment by each of the Note Purchasers of their respective
Purchase Price by wire transfer in immediately available funds to the bank
account of the Issuers specified in the Funding Notice (with any transfer taxes
payable in connection with the sale of the Notes to the Note Purchasers
hereunder duly paid by the Issuers). The Parties acknowledge that the delivery
of the Notes to the Note Purchasers through the DTC system may be delayed due to
procedures and mechanics within the system of DTC and that such delay will not
be a default under this Agreement so long as (i) the Issuers are using their
commercially reasonable efforts to effect the issuance of one or more global
notes representing the Notes, (ii) interest shall accrue on such Notes from the
Closing Date and (iii) such delay is no longer than three Business Days.

Section 2.04Closing

.  Subject to the terms and conditions hereof, (a) the Closing shall take place
at the offices of Milbank, Tweed, Hadley & McCloy LLP, 28 Liberty Street, New
York, New York 10005 or such other location as mutually agreed to by the
Parties, on July 13, 2017, or such other date as mutually agreed in writing by
the Parties (the “Closing Date”); provided that the Closing Date shall not be
earlier than the date set forth in the Funding Notice unless mutually agreed by
the Parties.

Section 2.05Defaulting Note Purchaser. The obligation of each Note Purchaser to
fund its Purchase Price at the Closing shall be conditional upon the concurrent
funding by each other Note Purchaser hereunder. If, on the Closing Date, any
Note Purchaser defaults on its obligation to purchase the Notes that it has
agreed to purchase hereunder, the non-defaulting Note Purchasers may, in their
discretion, purchase or arrange for the purchase by their Affiliates of any such
Notes, and the non-defaulting Note Purchasers may postpone the Closing Date for
up to five business days in order to make any necessary arrangements to
effectuate such purchase.  As used in this Agreement, the term “Note Purchaser”
includes, for all purposes of this Agreement unless the context otherwise
requires, any other Person not listed in Schedule A hereto that, pursuant to
this Section 2.05, purchases Notes that a defaulting Note Purchaser agreed but
failed to purchase. If the non-defaulting Note Purchasers do not exercise their
right to purchase or arrange for the purchase of all of the Notes of any
defaulting Note Purchase, then this Agreement shall terminate without liability
on the part of the non-defaulting Note Purchaser, and any funds provided to the
Issuers by the non-defaulting Note Purchasers shall be refunded promptly, and in

 

--------------------------------------------------------------------------------

 

any event not later than one Business Day, following such termination. Any
termination of this Agreement pursuant to this Section 2.05 shall be without
liability on the part of the Issuers, the Guarantors and the non-defaulting Note
Purchasers, except that the Issuers and the Guarantors will continue to be
liable for the payment of fees and expenses to the non-defaulting Note
Purchasers as set forth in Section 8.12 hereof and except that the provisions of
Section 7 hereof shall not terminate and shall remain in effect.  Nothing
contained herein shall relieve a defaulting Note Purchaser of any liability it
may have to the Issuers, the Guarantors or any non-defaulting Note Purchaser for
damages caused by its default.

Section 2.06Issue Price

. For U.S. federal income tax purposes, the “issue price” of all of the Notes
issued hereunder shall be equal to the Purchase Price for the Notes, and all
Notes shall have original issue discount equal to 3.0% of the face amount of the
Notes.

Section 2.07Independent Nature of Note Purchasers’ Obligations and Rights

. The obligations of each Note Purchaser under this Agreement are several and
not joint with the obligations of any other Note Purchaser, and no Note
Purchaser shall be responsible in any way for the performance of the obligations
of any other Note Purchaser under this Agreement.  The waiver by any Note
Purchaser of performance of the obligations of any of the Company Parties under
any Transaction Document shall not excuse performance by the Company Parties
with respect to the other Note Purchaser. Nothing contained herein or in any
other Transaction Document, and no action taken by any Note Purchaser pursuant
thereto, shall be deemed to constitute the Note Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Note Purchasers are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Note Purchaser shall be entitled to independently
protect and enforce its rights, including the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Note Purchaser to be joined as an additional party in
any proceeding for such purpose.

Section 2.08Arm’s Length Transaction

.  Group, the Issuers and the Guarantors jointly and severally acknowledge and
agree that the Note Purchasers are acting solely in the capacity of an arm’s
length contractual counterparty to the Company Parties with respect to the
offering of Notes contemplated hereby (including in connection with determining
the Purchase Price of the Notes) and not as financial advisors or fiduciaries
to, or agents of, the Company Parties or any other person.  Additionally, none
of the Note Purchasers is advising the Company Parties or any other person as to
any legal, tax, investment, accounting or regulatory matters in any
jurisdiction.  The Company Parties shall consult with their own advisors
concerning such matters and shall be responsible for making their own
independent investigation and appraisal of the transactions contemplated hereby,
and none of the Note Purchasers shall have any responsibility or liability to
the Company Parties with respect thereto.  Each of the Company Parties agrees
that it will not claim that the Note Purchasers have rendered advisory services
of any nature or respect, or owe a fiduciary or similar duty to any of the
Company Parties, in connection with the sale of Notes contemplated hereby, and
hereby waives and releases, to the fullest extent permitted by law, any claims
that it may have against the Note Purchasers with respect to any breach or
alleged breach of fiduciary duty.  The Company Parties further agree that the
Note Purchasers and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Company
Parties, and the Note Purchasers have no obligation to disclose

 

--------------------------------------------------------------------------------

 

any of such interests by virtue of any fiduciary or advisory relationship.  The
Company Parties are capable of evaluating and understanding and understand and
accept the terms, risks and conditions of the transactions contemplated by this
Agreement.  Any review by the Note Purchasers of the Company Parties and the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of the Note Purchasers, as the case may
be, and shall not be on behalf of the Company Parties or any other person.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE Company parties

Each of the Company Parties jointly and severally represents and warrants to
each of the Note Purchasers that the representations and warranties set forth in
this Article III are true and correct as of the date of this Agreement and as of
the Closing Date.

Section 3.01Intellectual Property Contribution

.  (a) 100% of the ownership interests in and to the Licensed Marks shall have
been contributed to J. Crew Domestic Brand, LLC (the “IP Assignment”) in
accordance with the terms of the IP Assignment Agreements prior to, or
contemporaneously with, the occurrence of the Closing hereunder.

(b) the Licensed Marks constitute all United States federal registered trademark
intellectual property of J. Crew Group, Inc. and its Subsidiaries (other than
Madewell Inc. and its Subsidiaries and any foreign-registered intellectual
property) as of the date of the 2016 IP Assignment Agreements.

Section 3.02Offering Memorandum. A confidential Offering Memorandum dated June
12, 2017 (the “Offering Memorandum”) has been prepared in connection with the
Exchange Offer. Any reference to the Offering Memorandum, including as amended
or supplemented, as of any specified date, shall be deemed to refer to and
include the reports filed by the Company with the SEC pursuant to Sections
13(a), 13(c) or 15(d) of the Exchange Act (the “Exchange Act Reports”), as and
to the extent described in the Offering Memorandum as being incorporated by
reference therein.  The Exchange Act Reports, at the time they were or hereafter
are filed with the SEC, conformed, or will conform, in all material respects to
the applicable requirements of the Exchange Act and the applicable rules and
regulations of the SEC thereunder.

Section 3.0310b-5. None of the Offering Memorandum (when taken together with any
amendment or supplement thereto as of such date), the exchange offer and consent
solicitation material prepared or caused to be prepared by the Company Parties
or any of their respective Affiliates(as may be amended or supplemented from
time to time) (the “Exchange Offer Material”), or any other offering materials
and information relating to the Exchange Offer that the Company Parties or any
of their respective Affiliates may prepare or approve, including, but not
limited to, any investor presentation or other marketing material (the
“Additional Material”) (when taken together with any amendment or supplement
thereto as of such date), in each case, as of its date and as of the “Withdrawal
Deadline” (as set forth in the Offering Memorandum), or the expiration and
settlement dates of the Exchange Offer, contains or represents an untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.

 

--------------------------------------------------------------------------------

 

Section 3.04Material Adverse Change. None of the Company Parties has sustained,
since the date of the latest audited financial statements of the Company
incorporated by reference in the Offering Memorandum, any Exchange Offer
Material or Additional Material, any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, otherwise than as set forth or contemplated in the Offering
Memorandum, any Exchange Offer Material or Additional Material; and, since the
respective dates as of which information is given in the Offering Memorandum,
any Exchange Offer Material or Additional Material, there has not been any
material adverse change in the capital stock or long term debt of any of the
Company Parties, or any material adverse change, or any development that would
reasonably be expected to result in an Issuer Material Adverse Effect.

Section 3.05Title. Each of the Company Parties has good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them, in each case free and clear of all liens, encumbrances
and defects except such as are described in the Offering Memorandum, any
Exchange Offer Material or Additional Material or such as would not reasonably
be expected to have an Issuer Material Adverse Effect; and any real property and
buildings held under lease by the Company Parties are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company Parties.

Section 3.06No Registration. It is not necessary in connection with the offer,
issuance and delivery of the Notes to the Note Purchasers or the Exchange Offer
Notes pursuant to the Exchange Offer to register the Notes or the Exchange Offer
Notes under the Securities Act or to qualify the Indenture or the Exchange Offer
Indenture under the Trust Indenture Act of 1939, as amended.

Section 3.07Other Fees. Except as contemplated by this Agreement, the Company
Parties have not paid or agreed to pay to any person any compensation in
connection with the sale of the Notes contemplated hereby.

Section 3.08Due Organization. Each of the Company Parties has been duly
incorporated and is validly existing as a corporation or limited liability
company, as the case may be, in good standing (or the local equivalent) under
the laws of the jurisdiction in which it was incorporated with power and
authority (corporate and other) to own, lease, and/or operate its properties and
conduct its business as described in the Offering Memorandum, the Exchange Offer
Material and the Additional Material. Each of the Company Parties has been duly
qualified as a foreign corporation or limited liability company, as the case may
be, for the transaction of business and is in good standing under the laws of
each other jurisdiction in which it owns or leases properties or conducts any
business so as to require such qualification, except where the failure to be so
qualified or in good standing would not reasonably be expected, individually or
in the aggregate, to have an Issuer Material Adverse Effect.

Section 3.09Ownership of Issuers. Group indirectly owns 100% of the capital
stock or membership interests, as the case may be, of the Issuer Entities.

 

--------------------------------------------------------------------------------

 

Section 3.10Subsidiaries. All of the issued shares of capital stock of each
subsidiary of Group have been duly and validly authorized and issued, are fully
paid and non assessable and are owned directly or indirectly by Group, free and
clear of all liens, encumbrances, equities or claims, except as would not,
individually or in the aggregate have an Issuer Material Adverse Effect.

Section 3.11Corporate Authority. Each of the Company Parties has the requisite
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby.

Section 3.12Indenture. The Indenture has been duly authorized by the Issuers and
the Guarantors and, when duly executed and delivered by the Issuers and the
Guarantors, assuming the due authorization, execution and delivery thereof by
the Trustee, will constitute the valid and legally binding obligations of the
Issuers and the Guarantors, enforceable against each of them in accordance with
its terms, subject, as to enforcement, to bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws relating to or
affecting creditors’ rights generally and to general principles of equity (the
“Enforceability Exceptions”).

Section 3.13Notes. The Notes have been duly authorized by the Issuers and the
Guarantors, respectively, and, when the Notes have been duly executed and
delivered by the Issuers, duly executed and authenticated by the Trustee in
accordance with the provisions of the Indenture and delivered to the Note
Purchasers pursuant to this Agreement, will constitute the valid and legally
binding obligations of the Issuers and the Guarantors, enforceable against each
of them in accordance with their terms, subject to the Enforceability
Exceptions.

Section 3.14Exchange Offer Notes. The Exchange Offer Notes have been duly
authorized by the Issuers and the Guarantors, respectively, and, when the
Exchange Offer Notes have been duly executed and delivered by the Issuers, duly
executed and authenticated by the trustee related thereto in accordance with the
provisions of the Exchange Offer Indenture and delivered pursuant to the terms
of the Exchange Offer, will constitute the valid and legally binding obligations
of the Issuers and the Guarantors, enforceable against each of them in
accordance with their terms, subject to the Enforceability Exceptions,

Section 3.15Agreement. This Agreement has been duly authorized, executed and
delivered by each of the Company Parties as of the date hereof.

Section 3.16Security Documents. Each of the Security Documents has been duly
authorized by the Company Parties (to the extent a party thereto) and, when
executed by the Company Parties party thereto, assuming the due authorization,
execution and delivery thereof by the other parties party thereto, will
constitute the valid and legally binding obligations of the Company Parties
party thereto, enforceable against each of them in accordance with their terms,
subject to the Enforceability Exceptions. Upon delivery of the applicable
Security Documents to the Trustee, such Security Documents are sufficient to
create valid security interests in and liens on the Collateral, enforceable in
accordance with their terms, subject, as to enforcement, to the Enforceability
Exceptions.

 

--------------------------------------------------------------------------------

 

Section 3.17UCC Filings. Upon the filing of the appropriate Uniform Commercial
Code (“UCC”) financing statements and the taking of other actions, in each case
as further described herein, in the Security Documents and in the Indenture, the
security interests of the Trustee for the benefit of the holders of the Notes
and the liens on the rights of the Issuers and the Guarantors in the Collateral
will be a valid and perfected security interest in all Collateral that can be
perfected by the filing of a UCC-1 financing statement under the UCC as in
effect in any jurisdiction and the liens will have the priority described in the
Security Documents and the Indenture, subject in priority only to liens
permitted by the Indenture and subject, as to enforcement, to the Enforceability
Exceptions; as of the Closing Date, the filing of all necessary UCC financing
statements in the proper filing offices and other filings and actions
contemplated by the Security Documents, will have been duly made or taken and
will be in full force and effect, in each case, to the extent required by the
Security Documents. As of the Settlement Date, the Trustee shall have possession
and control of all of the Collateral for which the Security Documents require
such possession or control as of the Closing Date.

Section 3.18Non Contravention. Assuming the accuracy of the representations and
warranties of the Note Purchasers contained herein and the compliance by the
Note Purchasers with their agreements contained herein, the issue of the Notes
and the compliance by the Company Parties with all of the provisions of the
Notes, the Indenture, the Security Documents and this Agreement, as applicable,
and the consummation of the transactions herein and therein contemplated
(including the making and consummation of the Exchange Offer) will not (i)
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which any
Company Party is a party or by which any Company Party is bound or to which any
of the property or assets of any Company Party is subject, except for such
conflicts or breaches for which the Company has obtained, or will obtain prior
to the Closing Date, a consent or waiver; (ii) result in any violation of the
provisions of the certificate of incorporation or bylaws or other organizational
documents, as applicable, of any Company Party; (iii) result in any violation of
any statute or any order, rule or regulation of any court or governmental agency
or body having jurisdiction over any Company Party or any of their respective
properties; and (iv) require the consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body except for such consents, approvals, authorizations, registrations or
qualifications as may be required under state securities or Blue Sky laws in
connection with the purchase of the Notes by the Note Purchasers; except, in the
case of clauses (i), (iii) and (iv) above, as would not individually or in the
aggregate, reasonably be expected to have an Issuer Material Adverse Effect.

Section 3.19No Violations. Other than as set forth in the Offering Memorandum,
none of the Company Parties is (i) in violation of its certificate of
incorporation or by laws or other organizational documents, as applicable or
(ii) in default in the performance or observance of any material obligation,
agreement, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which it is a party or
by which it or any of its properties or assets is subject, except, in the case
of (ii) above, for such defaults as would not reasonably be expected to have an
Issuer Material Adverse Effect.

Section 3.20Financial Statements. The historical financial statements
incorporated by reference in the Offering Memorandum, together with the related
schedules and notes thereto,

 

--------------------------------------------------------------------------------

 

present fairly in all material respects the consolidated financial position of
the Group as of the dates indicated and the results of operations and cash flows
of Group for the periods specified, subject, in the case of any such unaudited
financial statements, to changes resulting from audit and normal year-end
adjustments, and have been prepared in conformity with generally accepted
accounting principles in the United States (“GAAP”) applied on a consistent
basis during the periods involved (except as otherwise noted therein); the other
financial and statistical data set forth in the Offering Memorandum under the
caption “Summary – Summary Condensed Consolidated Financial and Other Data” is
accurately presented and where applicable, has been prepared on a basis
consistent with the financial statements incorporated by reference in the
Offering Memorandum and the books and records of Group. The interactive data in
eXtensible Business Reporting Language incorporated by reference in each of the
Exchange Offer Material and Additional Material fairly presents the information
called for in all material respects and is prepared in accordance with the SEC’s
rules and guidelines applicable thereto.

Section 3.21Legal Proceedings. Other than as set forth in the Offering
Memorandum, the Exchange Offer Material and the Additional Material, there are
no legal or governmental proceedings pending to which Group or any of Group’s
subsidiaries is a party or of which any property of Group or any of Group’s
subsidiaries is the subject which, if determined adversely to the Group or any
of Group’s subsidiaries, would individually or in the aggregate be reasonably
expected to have an Issuer Material Adverse Effect and, to the best of Group’s
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others.

Section 3.22144A. The Notes will be, at the Closing Date, eligible for resale
pursuant to Rule 144A under the Securities Act (“Rule 144A”). When the Notes are
issued and delivered pursuant to this Agreement, the Notes will not be of the
same class (within the meaning of Rule 144A) as securities which are listed on a
national securities exchange registered under Section 6 of the Exchange Act or
quoted in a U.S. automated interdealer quotation system.

Section 3.23Investment Company Act. None of the Company Parties is, and after
giving effect to the transactions contemplated by this Agreement and the
Restructuring Support Agreement, including the purchase of the Notes and the
application of the proceeds therefrom, will be, an “investment company”, as such
term is defined in the United States Investment Company Act of 1940, as amended
(the “Investment Company Act”).

Section 3.24No General Solicitation. None of the Company Parties, or any other
person acting on any of their behalf has offered or sold, or will offer or sell,
the Notes by means of any general solicitation or general advertising within the
meaning of Rule 502(c) under the Securities Act or, with respect to New
Securities sold outside the United States to non U.S. persons (as defined in
Rule 902 under the Securities Act), by means of any directed selling efforts
within the meaning of Rule 902 under the Securities Act and each of the Company
Parties, any Affiliate of the Company Parties and any person acting on any of
their behalf has complied with and will implement the “offering restriction”
within the meaning of such Rule 902.

Section 3.25No Integration. Within the preceding six months, none of the Company
Parties, or any other person acting on any of their behalf has offered or sold
to any person any

 

--------------------------------------------------------------------------------

 

Notes, or any securities of the same or a similar class as the Notes, other than
the Exchange Offer Notes. Each Company Party will take reasonable precautions
designed to ensure that any offer or sale, direct or indirect, in the United
States or to any U.S. person (as defined in Rule 902 under the Securities Act)
of any Notes or any substantially similar security issued by such Company Party,
within six months subsequent to the Settlement Date, is made under restrictions
and other circumstances reasonably designed not to affect the status of the
offer and sale of the Notes in the United States and to U.S. persons
contemplated by this Agreement as transactions exempt from the registration
provisions of the Securities Act.

Section 3.26Internal Controls. Group maintains a system of internal control over
financial reporting (as such term is defined in Rule 13a 15(f) of the Exchange
Act) that complies with the requirements of the Exchange Act and has been
designed by Group’s principal executive officer and principal financial officer,
or under their supervision, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP. Group’s internal control over
financial reporting is effective and Group is not aware of any material
weaknesses in its internal control over financial reporting.

Section 3.27Material Weaknesses. Since the date of the latest audited financial
statements incorporated by reference in the Offering Memorandum, there have been
no (i) material weaknesses or significant deficiencies in Group’s internal
control over financial reporting (whether or not remediated) and (ii) changes in
Group’s internal control over financial reporting that has adversely affected,
or is reasonably likely to materially affect, Group’s internal control over
financial reporting.

Section 3.28Disclosure Controls. Group, on a consolidated basis, maintains
disclosure controls and procedures (as such term is defined in Rule 13a 15(e) of
the Exchange Act) that comply with the requirements of the Exchange Act; such
disclosure controls and procedures have been designed to ensure that material
information relating to Group is made known to Group’s principal executive
officer and principal financial officer by others within those entities; and
such disclosure controls and procedures are effective.

Section 3.29Independent Auditors. KPMG LLP, which has audited certain financial
statements of Group, is an independent registered public accounting firm as
required by the Securities Act and the rules and regulations of the SEC
thereunder.

Section 3.30Solvency. Each of the Company Parties, immediately after the Closing
Date, on a consolidated basis, will be, Solvent (as defined below). As used
herein, the term “Solvent” means, with respect to each of the Company Parties on
a particular date, that on such date: (i) the fair market value of its assets
exceeds its debts and liabilities, subordinated, contingent or otherwise; (ii)
the present fair saleable value of its assets is greater than the amount that
will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) it is able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such liabilities become
absolute and matured and (iv) it is not engaged in, and is not about to engage
in, business for which it has unreasonably small capital. The amount of any
contingent liability at

 

--------------------------------------------------------------------------------

 

any time shall be computed as the amount that would reasonably be expected to
become an actual and matured liability.

Section 3.31FCPA. None of the Company Parties, nor any of their subsidiaries,
nor to the knowledge of the Company Parties and their subsidiaries, any
director, officer, agent, employee or Affiliate of the Company Parties or any of
their subsidiaries, is aware of or has taken any action, directly or indirectly,
that would result in a violation by such persons of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”), the UK Bribery Act of 2010, as amended from time to time, including,
without limitation, making use of the mails or any means of instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign office, in
contravention of the FCPA, and each of the Company Parties, their subsidiaries
and their respective Affiliates have conducted their businesses in compliance
with the FCPA and have instituted and maintain policies and procedures designed
to ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

Section 3.32AML. The operations of Group and its subsidiaries, taken as a whole,
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving Group or any of its subsidiaries
with respect to the Money Laundering Laws is pending or, to the best knowledge
of the Company Parties, threatened.

Section 3.33Sanctions. Neither Group nor any of its subsidiaries nor, to the
knowledge of the Company Parties, any director, officer, agent, employee or
Affiliate of Group or any of its subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department, the U.S. Department of Commerce, the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or other relevant sanctions authority (collectively, “Sanctions”), nor
is Group or any of its subsidiaries located, organized or resident in a country
or territory that is the subject of Sanctions.

Section 3.34SOX. Group and its directors and officers, in their capacities as
such, are in material compliance with all applicable provisions of the Sarbanes
Oxley Act, as amended, including, without limitation, Section 402 related to
loans and Sections 302 and 906 related to certifications.

 

--------------------------------------------------------------------------------

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF the NOTE PURCHASERS

Each of the Note Purchasers severally, and not jointly, represents and warrants
to the Company Parties with respect to itself as follows as of the date of this
Agreement and as of the Closing Date:

Section 4.01Valid Existence

.  Such Note Purchaser (a) is duly organized, validly existing and in good
standing under the Laws of its respective jurisdiction of organization and (b)
has the requisite power, and has all material governmental licenses,
authorizations, consents and approvals necessary to own its Properties and carry
on its business as its business is now being conducted, except where the failure
to obtain such licenses, authorizations, consents and approvals would not
reasonably be expected, individually or in the aggregate, to have a Note
Purchaser Material Adverse Effect.

Section 4.02No Consents; Violations, Etc

.  The execution, delivery and performance of the Transaction Documents to which
such Note Purchaser is a party by such Note Purchaser and the consummation of
the transactions contemplated thereby will not (a) require any consent, approval
or notice under, or constitute a violation or breach of, the Organizational
Documents of such Note Purchaser, (b) constitute a violation or breach of, or a
default (or an event that, with notice or lapse of time or both, would
constitute such a default or give rise to any right of termination, cancellation
or acceleration) under, any note, bond, mortgage, lease, loan or credit
agreement or other material instrument, obligation or agreement to which such
Note Purchaser is a party or by which such Note Purchaser or any of its
Properties may be bound, (c) violate any provision of any Law or any order,
judgment or decree of any court or Governmental Authority having jurisdiction
over such Note Purchaser or its Properties, except in the cases of clauses (b)
and (c) where such violation, breach or default, would not reasonably be
expected, individually or in the aggregate, to have a Note Purchaser Material
Adverse Effect.

Section 4.03Investment

.  The Notes are being acquired for such Note Purchaser’s own account, or the
accounts of clients for whom such Note Purchaser exercises discretionary
investment authority, not as a nominee or agent, and with no present intention
of distributing the Notes or any part thereof, and such Note Purchaser has no
present intention of selling or granting any participation in or otherwise
distributing the same, in any transaction in violation of the securities Laws of
the United States of America or any state, without prejudice, however, to such
Note Purchaser’s right at all times to sell or otherwise dispose of all or any
part of the Notes under a registration statement under the Securities Act and
applicable state securities Laws or under an exemption from such registration
available thereunder (including, without limitation, if available, Rule 144 and
Rule 144A promulgated under the Securities Act).

Section 4.04Nature of Note Purchaser

.  Such Note Purchaser represents and warrants to, and covenants and agrees
with, the Company Parties that, (a) it is an institution that is an “accredited
investor” as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities Act
and a “Qualified Institutional Buyer” (within the meaning of Rule 144A under the
Securities Act), (b) by reason of its business and financial experience it has
such knowledge, sophistication and experience in business and financial matters
so as to be capable of evaluating the merits and risks

 

--------------------------------------------------------------------------------

 

of the prospective investment in the Notes, is able to bear the economic risk of
such investment and, at the present time, would be able to afford a complete
loss of such investment and (c) it is not acquiring the Notes with a view to, or
for offer or sale in connection with, any distribution thereof that could result
in such Note Purchaser being an “underwriter” within the meaning of section
2(11) of the Securities Act or result in any violation of the registration
requirements of the Securities Act.

Section 4.05Receipt of Information

.  Such Note Purchaser acknowledges that it (a) has been provided a reasonable
opportunity to ask questions of and receive answers from Representatives of the
Company Parties regarding such matters and (b) has sought such financial,
accounting, legal and tax advice as it has considered necessary to make an
informed, independent investment decision, without relying on any advice from
the Company Parties, with respect to the acquisition of the Notes.  Neither such
inquiries nor any other due diligence investigations conducted at any time by
such Note Purchaser shall modify, amend or affect such Note Purchaser’s right
(i) to rely on the Company Parties’ representations and warranties contained in
Article III above or (ii) to indemnification or any other remedy based on, or
with respect to the accuracy or inaccuracy of, or compliance with, the
representations, warranties, covenants and agreements in any Transaction
Document.

Section 4.06Restricted Securities

.  Such Note Purchaser understands and agrees that the Notes are being offered
in transactions not involving any public offering within the meaning of the
Securities Act, that such Notes have not been, and will not be, registered under
the Securities Act and that such Notes may be offered, resold, pledged or
otherwise transferred only (i) in a transaction not involving a public offering,
(ii) pursuant to an exemption from registration requirements under the
Securities Act provided by Rule 144 thereunder (if available), (iii) pursuant to
an effective registration statement under the Securities Act, or (iv) to the
Issuers or any Guarantor, in each of cases (i) through (iv) in accordance with
any applicable securities Laws of any State of the United States, and that it
will, and each subsequent holder is required to, notify any subsequent purchaser
of Notes from it of the resale restrictions referred to above, as applicable,
and will provide the Issuers and the transfer agent such certificates and other
information as they may reasonably require to confirm that the transfer by it
complies with the foregoing restrictions, if applicable.

Section 4.07Certain Fees

.  No fees or commissions will be payable by such Note Purchaser to brokers,
finders, or investment bankers with respect to the sale of any of the Notes or
the consummation of the transactions contemplated by this Agreement.

Section 4.08Legend

.  It is understood that the certificates evidencing the Notes will bear the
following legends:

THE SECURITY EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM
REGISTRATION UNDER SECTION 5 OF THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND THE SECURITY EVIDENCED HEREBY MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
APPLICABLE EXEMPTION THEREFROM.  EACH PURCHASER OF THE SECURITY EVIDENCED HEREBY
IS HEREBY

 

--------------------------------------------------------------------------------

 

NOTIFIED THAT THE SELLER MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF
SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.  THE HOLDER OF
THE SECURITY EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE ISSUERS THAT (A)
SUCH SECURITY MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a)
INSIDE THE UNITED STATES TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE
SECURITIES ACT, (b) OUTSIDE THE UNITED STATES TO A FOREIGN PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (c) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF APPLICABLE) OR (d) IN
ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE ISSUERS
IF THE ISSUERS SO REQUEST) OR (2) TO THE ISSUERS OR A GUARANTOR AND (B) THE
HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF
THE SECURITY EVIDENCED HEREBY OF THE RESALE RESTRICTIONS SET FORTH IN CLAUSE (A)
ABOVE.  NO REPRESENTATION CAN BE MADE AS TO THE AVAILABILITY OF THE EXEMPTION
PROVIDED BY RULE 144 FOR RESALE OF THE SECURITY EVIDENCED HEREBY.

Section 4.09Reliance on Exemptions

.  Such Note Purchaser understands that the Notes are being offered and sold to
such Note Purchaser in reliance upon specific exemptions from the registration
requirements of United States federal and state securities Laws and that the
Issuers are relying upon the truth and accuracy of, and such Note Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Note Purchaser set forth herein in order to determine
the availability of such exemptions and the eligibility of such Note Purchaser
to acquire the Notes.

Section 4.10Authority

.  Such Note Purchaser has all necessary power and authority to execute, deliver
and perform its obligations under this Agreement and to consummate the
transactions contemplated hereby; the execution, delivery and performance by
such Note Purchaser of this Agreement and the consummation of the transactions
contemplated hereby, have been duly authorized by all necessary action on its
part; and, assuming the due authorization, execution and delivery by the other
parties thereto, this Agreement constitutes the legal, valid and binding
obligation of the Note Purchaser, enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer and similar Laws affecting creditors’ rights generally or by
general principles of equity, including principles of commercial reasonableness,
fair dealing and good faith.

 

--------------------------------------------------------------------------------

 

ARTICLE V

COVENANTS

Section 5.01Conduct of Business

.  Except as required by applicable Law or as expressly contemplated, required
or permitted by this Agreement, during the period from the date of this
Agreement until the Closing Date (or such earlier date on which this Agreement
may be terminated pursuant to Section 8.10), Group, the Issuers and the
Guarantors shall operate their businesses in the ordinary course.

Section 5.02Taking of Necessary Action

.  Each of the Parties hereto shall use its commercially reasonable efforts
promptly to take or cause to be taken all action and promptly to do or cause to
be done all things necessary, proper or advisable under applicable Law and
regulations to consummate and make effective the transactions contemplated by
this Agreement.  Without limiting the foregoing, each of Note Purchasers shall
use its commercially reasonable efforts to make all filings and obtain all
consents of Governmental Authorities that may be necessary or, in the reasonable
opinion of such Note Purchaser, advisable for the consummation of the
transactions contemplated by this Agreement, and each of Group, the Issuers and
the Guarantors shall use its commercially reasonable efforts to make all filings
and obtain all consents of Governmental Authorities that may be necessary or, in
the reasonable opinion of such Company Party, advisable for the consummation of
the transactions contemplated by this Transaction Documents.

Section 5.03Issuers’ Fees

.  Group, the Issuers and the Guarantors, jointly and severally, agree that they
will indemnify and hold harmless each Note Purchaser from and against any and
all claims, demands, or liabilities for broker’s, finder’s, placement, or other
similar fees or commissions incurred by Group, the Issuers, any other Issuer
Entity or any parent entity of any of the foregoing in connection with the sale
of the Notes or the consummation of the transactions contemplated by this
Agreement.

Section 5.04DTC

. The Issuers will arrange for the Notes to be eligible for clearance and
settlement through DTC.

Section 5.05Note Purchasers

. Notwithstanding anything to the contrary set forth in this Agreement, none of
the terms or provisions of this Agreement shall in any way limit the activities
of the Note Purchasers or any of their Affiliates or any portfolio companies of
any such Affiliates, other than the Note Purchasers (the “Excluded Note
Purchasers Parties”), so long as no Excluded Note Purchasers Party or any of its
Representatives is acting on behalf of or in concert with Note Purchasers with
respect to any matter that otherwise would violate any term or provision of this
Agreement.

Section 5.06

Exchange Offer. The Exchange Offer shall be consummated in accordance with the
terms set forth in the exchange offer memorandum attached hereto as Exhibit F,
and shall not be extended, and the terms thereof shall not be modified or
waived, in each case without the prior written consent of the Note Purchasers.

 

--------------------------------------------------------------------------------

 

Section 5.07

License Agreement Amendment. Group, the Issuers and the Guarantors, as
applicable, shall cause the A&R IP License Agreement, in the form attached
hereto as Exhibit D, and the 2017 IP License Agreement, substantially in the
form of the A&R IP License Agreement,, to be executed and delivered by all
required parties thereto.

Section 5.08

Corporate Status. Effective prior to the Closing Date, J. Crew Brand, LLC shall
either (i) make a tax election to be treated as a corporation for tax purposes
or (ii) convert from a limited liability company to a corporation.

ARTICLE VI

CLOSING CONDITIONS

Section 6.01Conditions to Closing

.

(a)Mutual Conditions.  The respective obligation of each Party to consummate the
Issuance at the Closing shall be subject to the satisfaction on or prior to the
Closing Date of each of the following conditions (any or all of which may be
waived by a particular Party on behalf of itself in writing, in whole or in
part, to the extent permitted by applicable Law):

(i)no Law shall have been enacted or promulgated, and no action shall have been
taken, by any Governmental Authority of competent jurisdiction that temporarily,
preliminarily or permanently restrains, precludes, enjoins or otherwise
prohibits the consummation of the transactions contemplated by this Agreement or
makes the transactions contemplated by this Agreement illegal;

(ii)there shall not be pending any Action by any Governmental Authority seeking
to restrain, preclude, enjoin or prohibit the transactions contemplated by this
Agreement;

(iii)there shall not have occurred a general moratorium on commercial banking
activities declared by either Federal or New York State authorities or a
material disruption in commercial banking or securities settlement or clearance
services in the United States;

(iv)holders of the PIK Toggle Notes shall have validly tendered, and not
withdrawn, and there shall have been accepted in the Exchange Offer, not less
than 95% of the aggregate principal amount outstanding of the PIK Toggle Notes;
the Exchange Offer shall have been consummated in accordance with the terms set
forth in the exchange offer memorandum attached hereto as Exhibit F; and there
shall not have been any change to the terms of the Exchange Offer that
materially adversely affect the Note Purchasers, as reasonably determined by the
Note Purchasers in their sole discretion; and

(v)the Term Loan Amendment, substantially in the form attached hereto as Exhibit
C, shall have been executed and delivered by all required parties thereto.

(b)Each Note Purchaser’s Conditions in Connection with the Closing.  The
obligation of each Note Purchaser to purchase the Notes at the Closing shall be
subject to the

 

--------------------------------------------------------------------------------

 

satisfaction on or prior to the Closing Date, as applicable, of each of the
following conditions (any or all of which may be waived by such Note Purchaser
only on behalf of itself in writing, in whole or in part):

(i)Group, the Issuers and the Guarantors shall have performed and complied with
the covenants and agreements contained in this Agreement that are required to be
performed and complied with by Group, the Issuers and the Guarantors on or prior
to the Closing Date;

(ii)the representations and warranties of Group, the Issuers and the Guarantors
contained in this Agreement that are qualified by materiality or Issuer Material
Adverse Effect shall be true and correct when made and as of the Closing Date
and all other representations and warranties of Group, the Issuers and the
Guarantors shall be true and correct in all material respects when made and as
of the Closing Date, in each case as though made at and as of the Closing Date
(except that representations made as of a specific date shall be required to be
true and correct as of such date only), and the statements of Group, the
Issuers, the Guarantors and their respective officers made in any certificates
delivered pursuant to this Section 6 shall be true and correct on and as of the
Closing Date in accordance with their respective terms;

(iii)the Notes shall be eligible for clearance and settlement through DTC;

(iv)the Company Parties shall have delivered, or caused to be delivered, to each
Note Purchaser the Company Parties’ closing deliverables described in Section
6.02;

(v)(A) the Restructuring Support Agreement shall be in full force and effect and
shall not have been terminated, (B) the Restructuring Support Agreement shall
not have been modified or amended unless such modification or amendment shall
have been approved by the Note Purchasers and (C) the “Restructuring” (as
defined in the Restructuring Support Agreement) shall have been consummated in
accordance with the Restructuring Support Agreement concurrently with the
Closing;

(vi)the A&R IP License Agreement, in the form attached hereto as Exhibit D, and
the 2017 IP License Agreement, substantially in the form of the A&R IP License
Agreement and otherwise reasonably satisfactory to the Note Purchasers, shall
have been executed and delivered by all required parties thereto;

(vii)the 2017 IP Assignment Agreements, in form and substance substantially
similar to the 2016 IP Assignment Agreements and otherwise reasonably
satisfactory to the Note Purchasers, shall have been executed and delivered by
all required parties thereto, and the IP Contribution shall have occurred;

(viii)the Security Documents, substantially in the forms attached hereto as
Exhibit E, shall have been executed and delivered by all required parties
thereto;

(ix)the Intercreditor Agreement, in form and substance reasonably satisfactory
to the Note Purchasers, shall have been duly executed by the Company Parties,
the Collateral Agent for the Notes and the collateral agent for the Exchange
Offer Notes.

 

--------------------------------------------------------------------------------

 

(x)the agent under the Term Loan Agreement shall have been directed by the
“Required Lenders” thereunder to dismiss the Litigation;

(xi)all fees and expenses of Milbank, Tweed, Hadley & McCloy LLP, counsel to the
Note Purchasers, and PJT Partners LP, financial advisors to the Note Purchasers,
contemplated or provided for in Section 8.12 hereof shall have been paid, in
each case to the extent an invoice therefor has been provided to the Issuers at
least three Business Days prior to the Closing Date;

(xii)J. Crew Brand, LLC shall have either (i) made a tax election to be treated
as a corporation for tax purposes or (ii) converted from a limited liability
company to a corporation.

(xiii)each other Note Purchaser shall have, or caused to be delivered, to the
Issuers such Note Purchaser closing deliveries described in Section 6.02, which,
for the avoidance of doubt, shall include the entire amount of such other Note
Purchasers’ Purchase Price;

(xiv)the Note Purchasers shall have received reasonably satisfactory evidence
that the agents under the Term Loan Agreement and the ABL Credit Agreement shall
have released their respective Liens on the IP Collateral (as defined in the
Security Documents);

(xv)the Note Purchasers shall have received copies of (A) state level UCC lien,
tax lien, and judgment lien searches for each of the Issuers and Guarantors at
the secretary of state’s office or secretary of commonwealth’s office, as
applicable, of such Person’s state of incorporation or formation, as applicable,
(B) searches of ownership of intellectual property in the United States Patent
and Trademark Office and the United States Copyright Office as may be reasonably
requested by the Note Purchasers; and (C) county level tax lien, judgement lien,
pending federal litigation and bankruptcy searches for each Issuer and Guarantor
at the county (or in the case of federal litigation and bankruptcy searches, the
applicable federal court located in such county) in which such Issuer’s or
Guarantor’s chief executive office is located; and  

(xvi)the Note Purchasers shall have received (A) form UCC-1 financing statements
in respect of the security interests granted by each of the Issuers and
Guarantors for filing in the secretary of state’s office or secretary of
commonwealth’s office, as applicable, of such Person’s state of incorporation or
formation, as applicable; (B) in connection with the pledge of the equity
interests or promissory notes, as applicable, owned by each of the Issuers and
Guarantors, an original stock certificate representing such pledged equity
interests (to the extent such equity interests are certificated) or the relevant
promissory notes, as applicable, together with customary blank stock or unit
transfer powers or allonges, as applicable, and irrevocable powers duly executed
in blank; (C) a completed perfection certificate dated the Closing Date and
executed by an authorized officer or officers of each of the Issuers and
Guarantors, together with all attachments required thereby; (D) fully executed
intellectual property security agreements, in proper form for filing or
recording in the United States Patent and

 

--------------------------------------------------------------------------------

 

Trademark Office, as applicable, memorializing the Liens granted in favor of the
Collateral Agent, for the benefit of the holders of the Notes, on the Licensed
Marks and (E) all other actions required under the Security Documents to have
been taken on the Issue Date to establish that the Collateral Agent will have a
perfected first priority security interest in the assets of the Issuers and the
Guarantors on the Issue Date.

(c)The Company Parties’ Conditions.  The obligation of the Company Parties to
consummate the sale of the Notes to the Note Purchasers shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
with respect to each Note Purchaser (any or all of which may be waived by the
Issuers in writing, in whole or in part, to the extent permitted by applicable
Law):

(i)such Note Purchaser shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by such Note Purchaser on or prior to the Closing Date;

(ii)the representations and warranties of the Note Purchasers contained in this
Agreement that are qualified by materiality or Note Purchaser Material Adverse
Effect shall be true and correct when made and as of the Closing Date and all
other representations and warranties of the Note Purchasers shall be true and
correct in all material respects when made and as of the Closing Date, in each
case as though made at and as of the Closing Date (except that representations
made as of a specific date shall be required to be true and correct as of such
date only); and

(iii)such Note Purchaser shall have delivered, or caused to be delivered, to the
Issuers the Note Purchaser’s closing deliveries set forth in Section 6.03.

Section 6.02Company Parties’ Deliveries

.  At the Closing, subject to the terms and conditions of this Agreement, the
Company Parties will deliver, or cause to be delivered, to each Note Purchaser:

(a)the Notes to be issued to such Note Purchaser, through the facilities of DTC
in accordance with Section 2.03 hereof;

(b)a certificate of the Secretary of State of the State of Delaware, dated a
recent date, to the effect that each of Group, the Issuers and the Guarantors is
in good standing;

(c)an Officer’s Certificate in the form attached to this Agreement as Exhibit B;

(d)an opinion addressed to the Note Purchasers from Weil, Gotshal, & Manges LLP,
special counsel to Group, the Issuers and the Guarantors dated as of the Closing
Date, in form and substance satisfactory to the Note Purchasers;

(e)the Indenture, duly executed by the Issuers, the Guarantors and the Trustee,
in the form attached to this Agreement as Exhibit A;

(f)the Term Loan Amendment, duly executed and delivered by the required parties
thereto, substantially in the form attached hereto as Exhibit C;

 

--------------------------------------------------------------------------------

 

(g)the A&R IP License Agreement, duly executed and delivered by the required
parties thereto, in the form attached hereto as Exhibit D;

(h)the 2017 IP License Agreement, duly executed and delivered by the required
parties thereto, substantially in the form of the A&R IP License Agreement and
otherwise reasonably satisfactory to the Note Purchasers;

(i)the 2017 IP Assignment Agreements, in form and substance substantially
similar to the 2016 IP Assignment Agreements and otherwise reasonably
satisfactory to the Note Purchasers, duly executed and delivered by the required
parties thereto;

(j)the Security Documents substantially in the forms attached hereto as Exhibit
E, duly executed by the Issuers, the Guarantors, the Trustee and the Collateral
Agent (as defined therein), as applicable, granting Liens in favor of the
Collateral Agent, for the benefit of the holders of the Notes, with the priority
described in the Security Documents and the Indenture;

(k)the Intercreditor Agreement, in form and substance reasonably satisfactory to
the Note Purchasers, duly executed by the Company Parties, the Collateral Agent
for the Notes and the collateral agent for the Exchange Offer Notes;

 

(l)a certificate of the Secretary or Assistant Secretary of each of Group, the
Issuer, the Co-Issuer and the Guarantors certifying as to (i) the Organizational
Documents of Group, the Issuer, the Co-Issuer and the Guarantors and the bylaws
of Group, the Issuer and the Co-Issuer, (ii) board resolutions authorizing the
execution and delivery of the Transaction Documents and the consummation of the
transactions contemplated thereby and (iii) the incumbent officers authorized to
execute the Transaction Documents, setting forth the name and title and bearing
the signatures of such officers; and

 

(m)such other documents relating to the transactions contemplated by this
Agreement as the Note Purchaser or its counsel may reasonably request.

 

Section 6.03Note Purchaser Deliveries

.  At the Closing, subject to the terms and conditions of this Agreement, the
Note Purchasers will deliver, or cause to be delivered, to the Issuers payment
by wire transfer(s) of immediately available funds, of the Purchase Price set
forth on Schedule A opposite such Note Purchaser’s name.

 

--------------------------------------------------------------------------------

 

ARTICLE VII

INDEMNIFICATION, COSTS AND EXPENSES

Section 7.01Indemnification by the Company Parties

.  

(a)Subject to the other provisions of this Section 7.01, each of Group, the
Issuers and the Guarantors, jointly and severally, agrees to indemnify each Note
Purchaser and its Representatives (collectively, “Note Purchaser Related
Parties”) from costs, losses, liabilities, damages, or expenses, and hold each
of them harmless against, any and all actions, suits, proceedings (including any
investigations, litigation or inquiries), demands, and causes of action as a
result of, arising out of, or in any way related to (i) the breach of, or
inaccuracy in, any of the representations or warranties of Group, the Issuers or
the Guarantors contained herein or in any certificate or instrument delivered by
or on behalf of Group, the Issuers or the Guarantors hereunder, and in
connection therewith (each such misrepresentation or breach of or inaccuracy in
a representation or warranty, a “Warranty Breach”) or (ii) the breach of any of
the covenants of Group, the Issuers or the Guarantors contained herein, and
promptly upon demand, pay or reimburse each of them for all costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them (whether or not a party thereto) provided that
such claim for indemnification relating to a Warranty Breach is made prior to
the expiration of such representations or warranties to the extent applicable.

(b)No Note Purchaser Related Party shall be entitled to recover special,
consequential (including lost profits) or punitive damages under 7.01(a) (other
than any such damages to the extent that such damages (x) are in the form of
diminution in value or (y) arise from Third Party Claims).

Section 7.02Indemnification by Note Purchaser

.  Each Note Purchaser agrees, severally and not jointly, to indemnify Group,
the Issuer, the Co-Issuer, the Guarantors and their respective Representatives
(collectively, “Issuer Related Parties”) from costs, losses, liabilities,
damages or expenses, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands and causes of action and, in connection therewith, and
promptly upon demand, pay or reimburse each of them for all costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them (whether or not a party thereto) as a result of,
arising out of, or in any way related to the breach of, or inaccuracy in, any of
the representations, warranties or covenants of such Note Purchaser contained
herein; provided that such claim for indemnification relating to a breach of a
representation or warranty is made prior to the expiration of such
representation or warranty, to the extent applicable; provided further, that no
Issuer Related Party shall be entitled to recover special, consequential
(including lost profits) or punitive damages under this Section 7.02 (other than
any such damages to the extent that such damages (x) are in the form of
diminution in value or (y) arise from Third

 

--------------------------------------------------------------------------------

 

Party Claims); and provided further, that in no event will such Note Purchaser
be liable under this Section 7.02 for any amount in excess of such Note
Purchaser’s aggregate principal amount of the Notes.

Section 7.03Indemnification Procedure

.  Promptly after any Issuer Related Party or Note Purchaser Related Party
(hereinafter, the “Indemnified Party”) has received notice of any indemnifiable
claim hereunder, or the commencement of any action, suit or proceeding by a
third party, which the Indemnified Party believes in good faith is an
indemnifiable claim under this Agreement (each a “Third Party Claim”), the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such claim or the commencement of such action, suit or
proceeding, but failure to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability it may have to such Indemnified Party
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure.  Such notice shall state the nature and the basis of
such claim to the extent then known.  The Indemnifying Party shall have the
right to defend and settle, at its own expense and by its own counsel who shall
be reasonably acceptable to the Indemnified Party, any such matter as long as
the Indemnifying Party pursues the same diligently and in good faith.  If the
Indemnifying Party undertakes to defend or settle, it shall promptly notify the
Indemnified Party of its intention to do so, and the Indemnified Party shall
cooperate with the Indemnifying Party and its counsel in all commercially
reasonable respects in the defense thereof and the settlement thereof.  Such
cooperation shall include furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control.  Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party.  After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled (i)
at its expense, to participate in the defense of such asserted liability and the
negotiations of the settlement thereof and (ii) if (A) the Indemnifying Party
has failed to assume the defense or employ counsel reasonably acceptable to the
Indemnified Party or (B) if the defendants in any such action include both the
Indemnified Party and the Indemnifying Party and counsel to the Indemnified
Party shall have concluded that there may be reasonable defenses available to
the Indemnified Party that are different from those available to the
Indemnifying Party, then the Indemnified Party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the expenses and fees of such separate
counsel and other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred.  Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, involves no admission of wrongdoing or malfeasance
by, and includes a complete release from liability of, the Indemnified Party.

Section 7.04Non-Exclusive Remedies. The obligations of Group, the Issuers and
the Guarantors under this Section 7 shall be in addition to any liability which
Group, the Issuers and the Guarantors may otherwise have and shall extend, upon
the same terms and conditions, to any Affiliate of each Note Purchaser; and the
obligations of the Note Purchasers under this Section 7

 

--------------------------------------------------------------------------------

 

shall be in addition to any liability which the respective Note Purchasers may
otherwise have and shall extend, upon the same terms and conditions, to each
officer and director of Group, the Issuers and each of the Guarantors.

ARTICLE VIII

MISCELLANEOUS

Section 8.01Interpretation

.  Article, Section, Schedule, and Exhibit references are to this Agreement,
unless otherwise specified.  All references to instruments, documents,
contracts, and agreements are references to such instruments, documents,
contracts, and agreements as the same may be amended, supplemented, and
otherwise modified from time to time, unless otherwise specified.  The word
“including” shall mean “including but not limited to.” Whenever a party has an
obligation under the Transaction Documents, the expense of complying with such
obligation shall be an expense of such party unless otherwise specified
therein.  Whenever any determination, consent or approval is to be made or given
by any of the Note Purchasers under the Transaction Documents, such action shall
be in such Note Purchaser’s sole discretion, unless otherwise specified
therein.  If any provision in the Transaction Documents is held to be illegal,
invalid, not binding, or unenforceable, such provision shall be fully severable
and the Transaction Documents shall be construed and enforced as if such
illegal, invalid, not binding or unenforceable provision had never comprised a
part of the Transaction Documents, and the remaining provisions shall remain in
full force and effect.  The Transaction Documents have been reviewed and
negotiated by sophisticated parties with access to legal counsel and shall not
be construed against the drafter.

Section 8.02Survival of Provisions

.  The representations and warranties set forth in Sections 3.06, 3.07, 3.08,
3.09, 3.10, 3.11, 3.12, 3.13, 3.15, 3.16, 3.17, 3.23, 3.24, 3.25, 4.01, 4.03,
4.04, 4.05, 4.06, 4.07, 4.08, 4.09 and 4.10 of this Agreement shall survive the
execution and delivery of this Agreement indefinitely, and the other
representations and warranties set forth in this Agreement shall survive until
the date that is 90 days following the issuance of the Notes hereunder,
regardless of any investigation made by or on behalf of the Issuers or any of
the Note Purchasers.  The covenants made in this Agreement or any other
Transaction Document shall survive the Closing indefinitely until performed and
remain operative and in full force and effect regardless of acceptance of any of
the Notes and payment therefor and repayment, conversion, exercise, redemption
or repurchase thereof.  All indemnification obligations of Group, the Issuers,
the Guarantors and the Note Purchasers and all expense reimbursement obligations
of Group, the Issuers and the Guarantors (including, for the avoidance of doubt,
pursuant to Section 8.12 hereof) pursuant to this Agreement and the purchase
option described in Section 8.14 hereof shall remain operative and in full force
and effect unless such obligations are expressly terminated in a writing by the
Parties, regardless of any purported general termination of this Agreement.

Section 8.03No Waiver; Modifications in Writing

.

(a)Delay.  No failure or delay on the part of any Party in exercising any right,
power, or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of

 

--------------------------------------------------------------------------------

 

any right, power, or remedy.  The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to a Party at Law or
in equity or otherwise.

(b)Specific Waiver; Amendment.  Except as otherwise provided herein, no
amendment, waiver, consent, modification or termination of any provision of this
Agreement shall be effective, unless signed by each of Parties or each of the
original signatories thereto affected by such amendment, waiver, consent,
modification or termination.  Any amendment, supplement or modification of or to
any provision hereof, any waiver of any provision hereof and any consent to any
departure by the Group, the Issuers or the Guarantors from the terms of any
provision hereof shall be effective only in the specific instance and for the
specific purpose for which made or given.  Except where notice is specifically
required by this Agreement, no notice to or demand on Group, the Issuers or the
Guarantors in any case shall entitle Group, the Issuers or the Guarantors to any
other or further notice or demand in similar or other circumstances.

Section 8.04Binding Effect; Assignment

.

(a)Binding Effect. This Agreement shall be binding upon Group, the Issuers, the
Guarantors, the Note Purchasers and their respective successors and permitted
assigns.  Except as expressly provided in this Agreement, this Agreement shall
not be construed so as to confer any right or benefit upon any Person other than
the Parties to this Agreement and as provided in Article VII, and their
respective successors and permitted assigns.

(b)Assignment of Rights. All or any portion of the rights and obligations of any
Note Purchaser under this Agreement may be transferred by such Note Purchaser to
any Affiliate of such Note Purchaser without the consent of Group, the Issuers
or the Guarantors by delivery of an agreement to be bound.  No portion of the
rights and obligations of any of the Note Purchasers under this Agreement may be
transferred by such Note Purchaser to a non-Affiliate without the written
consent of the Issuers (such consent not to be unreasonably withheld).

Section 8.05Communications

.  All notices and demands provided for hereunder shall be in writing and shall
be given by registered or certified mail, return receipt requested, telecopy,
air courier guaranteeing overnight delivery, electronic mail or personal
delivery to the following addresses:

(a)If to the Note Purchasers:

GSO Capital Partners LP and any Related Fund thereof

c/o GSO Capital Partners LP

345 Park Avenue, 31st Floor

New York, NY 10154

Email: Ryan.Mollett@gsocap.com

Robert.Zable@gsocap.com

Jacob.Gladstone@gsocap.com

 

Anchorage Capital Master Offshore, Ltd.

PCI Fund, LLC

c/o Anchorage Capital Group, L.L.C.

 

--------------------------------------------------------------------------------

 

610 Broadway, 6th Floor

New York, NY 10012

Attn: Operations

Email: operations@anchoragecap.com

 

With a copy to (which shall not constitute notice):

Milbank, Tweed, Hadley & McCloy LLP

28 Liberty Street

New York, NY 10005

Attention: Paul E. Denaro, Esq.

Email: pdenaro@milbank.com

 

(b)If to Group, the Issuers or the Guarantors:

J. Crew Brand, LLC

770 Broadway

New York, NY 10003

Attention: General Counsel

Email: Maria.DiLorenzo@JCrew.Com

With a copy to (which shall not constitute notice):

Weil, Gotshal & Manges LLP

767 5th Ave

New York, NY 10153

Attn: Corey Chivers

Email: Corey.Chivers@weil.com

or to such other address as Group, the Issuers, the Guarantors or the Note
Purchasers may designate in writing.  All notices and communications shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; at the time of transmittal, if sent via electronic mail prior to 5:00
p.m., Eastern Time on the date submitted; on the next succeeding Business Day,
if sent via electronic mail at or after 5:00 p.m., Eastern Time on the date
submitted; upon actual receipt if sent by certified mail, return receipt
requested, or regular mail, if mailed; when receipt acknowledged, if sent via
facsimile; and upon actual receipt when delivered to an air courier guaranteeing
overnight delivery.

Section 8.06Entire Agreement

.  This Agreement and the other Transaction Documents are intended by the
Parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the Parties hereto
and thereto in respect of the subject matter contained herein and
therein.  There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein and therein, with respect to the
rights granted by Group, the Issuers, the Guarantors or the Note Purchasers set
forth herein and therein.  This Agreement and the other Transaction Documents
supersede all prior agreements and understandings between the Parties with
respect to such subject matter.  The Schedules and Exhibits referred to herein
and attached hereto are incorporated herein by this

 

--------------------------------------------------------------------------------

 

reference, and unless the context expressly requires otherwise, are incorporated
in the definition of “Agreement.”

Section 8.07Governing Law; Submission to Jurisdiction

.  This Agreement, and all claims or causes of action (whether in contract or
tort) that may be based upon, arise out of or relate to this Agreement or the
negotiation, execution or performance of this Agreement (including any claim or
cause of action based upon, arising out of or related to any representation or
warranty made in or in connection with this Agreement), will be construed in
accordance with and governed by the laws of the State of New York.  The Parties
hereby submit to the exclusive jurisdiction of any U.S. federal or state court
located in the Borough of Manhattan, the City and County of New York in any
action, suit or proceeding arising out of or based upon this Agreement or any of
the transactions contemplated hereby.  The Parties hereby irrevocably waive, to
the fullest extent permitted by applicable Law, any objection which they may now
or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such
dispute.  Each of the Parties hereto agrees that a judgment in any such dispute
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Law.

Section 8.08Waiver of Jury Trial

.  THE PARTIES TO THIS AGREEMENT EACH HEREBY WAIVES, AND AGREES TO CAUSE ITS
AFFILIATES TO WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS
AGREEMENT OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.  THE PARTIES TO
THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND
THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 8.09Execution in Counterparts

.  This Agreement may be executed in any number of counterparts and by different
Parties hereto in separate counterparts, including facsimile or .pdf format
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement.

Section 8.10Termination

.

(a)Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time at or prior to the Closing by the mutual written consent
of Group, the Issuers, the Guarantors and each of the Note Purchasers.

 

--------------------------------------------------------------------------------

 

(b)Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing:

(i)if a statute, rule, order, decree or regulation shall have been enacted or
promulgated, or if any action shall have been taken by any Governmental
Authority of competent jurisdiction which permanently restrains, precludes,
enjoins or otherwise prohibits the consummation of the transactions contemplated
by this Agreement or makes the transactions contemplated by this Agreement
illegal; or

(ii)upon the termination of the Restructuring Support Agreement; or

(iii)if the Closing shall not have occurred on or before July 13, 2017.

(c)In the event of the termination of this Agreement as provided in Section
8.10(a) or Section 8.10(b), this Agreement shall forthwith become null and
void.  In the event of such termination, there shall be no liability on the part
of any Party hereto; provided that nothing herein shall relieve any party from
any liability or obligation with respect to (i) any fraud or willful or
intentional breach of this Agreement or (ii) any breach by such party of its
obligations of this Agreement arising prior to such termination.

Section 8.11Specific Performance

.  Damages in the event of breach of this Agreement by a Party hereto may be
difficult, if not impossible, to ascertain, and it is therefore agreed that each
such Party, in addition to and without limiting any other remedy or right it may
have, will have the right to an injunction or other equitable relief in any
court of competent jurisdiction, enjoining any such breach, and enforcing
specifically the terms and provisions hereof, and each of the Parties hereto
hereby waives any and all defenses it may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief.  The existence of this right will not preclude any such Party
from pursuing any other rights and remedies at law or in equity that such Party
may have.

Section 8.12Fees and Expenses

. Except as set forth in the next sentence, each Party is responsible for its
own fees and expenses (including the fees and expenses of counsel, financial
consultants, investment bankers and accountants) in connection with the entry
into this Agreement and the transactions contemplated hereby; provided that
Group and the Issuers shall pay or cause to be paid the reasonable and
documented fees and expenses of the counsel to the Note Purchasers in accordance
with that letter agreement, dated December 21, 2016, by and between J. Crew
Operating Corp. and Milbank, Tweed, Hadley & McCloy LLP, of financial advisors
to the Note Purchasers in accordance with that letter agreement dated December
12, 2016 by and between J. Crew Group, Inc., PJT Partners LP and Milbank, Tweed,
Hadley & McCloy LLP, together with any fees, stamp, issuance, sale and similar
taxes and expenses related to the issuance and delivery of the Notes to the Note
Purchasers, costs, fees and expenses in connection with registering or
qualifying the Notes for sale and determining the eligibility for investments of
the Notes under state securities laws, printing certificates, if any,
representing the Notes, any trustee, paying agent, registrar, collateral agent
or depositary, all costs, fees and expenses associated with the assignment,
creation and perfection of security interests, mortgages and charges, including,
without limitation, pursuant to the Security Documents and their associated
financing statements, including filing fees, and fees and expenses incurred by
counsel

 

--------------------------------------------------------------------------------

 

for the Note Purchasers in connection therewith, all expenses and fees incurred
in connection with the approval of the Notes for book-entry transfer by DTC, and
all other costs and expenses incident to the performance of the obligations of
Group, the Issuers and the Guarantors hereunder.

Section 8.13Headings

. The headings herein are included for convenience of reference only and are not
intended to be part of, or to affect the meaning or interpretation of, this
Agreement.

Section 8.14Purchase Option

. If at any time, on or after the Closing Date, the Issuers shall desire to
issue any additional notes under the Indenture or the Exchange Notes Indenture
(other than the Notes and the Exchange Offer Notes to be issued on the Closing
Date pursuant to this Agreement or in connection with the Exchange Offer) (any
such additional notes, the “Additional Notes”), the Note Purchasers shall have a
right of first offer over such Additional Notes at the lower of 97.0% of the
principal amount of any such Additional Notes and the Market Price, which shall
be exercised in the following manner:

(i)

At least 30 days prior to the contemplated date of issuance of any such
Additional Notes, the Issuers shall provide the Note Purchasers with written
notice of their desire to issue any such Additional Notes (an “Issuance
Notice”).  The Issuance Notice shall specify the issuance date of such
Additional Notes, the principal amount of Additional Notes that the Issuers wish
to issue, whether the Additional Notes are to be issued under the Indenture or
the Exchange Notes Indenture and any other terms and conditions material to the
issuance proposed by the Issuers;

(ii)

Each of (x) GSO Capital Partners LP and its Related Funds, collectively, and (y)
Anchorage Capital Master Offshore, Ltd and PCI Fund, LLC and their respective
Related Funds, collectively (each of the foregoing groups in clauses (x) and
(y), a “ROFO Party”), shall have a period of up to 10 days following receipt of
the Issuance Notice to elect to exercise its right of first offer with respect
to up to 50% of the Additional Notes contemplated to be issued, by delivering
notice to the Issuers of such election (the date of such notice, the “Election
Date”).  Any ultimate purchase of the Additional Notes shall be effectuated
pursuant to definitive documentation substantially in the form of this
Agreement, with any appropriate changes as reasonably requested by the Issuers
and the ROFO Parties electing to exercise their rights to purchase Additional
Notes as provided in this Section 8.14 (the “Electing Purchasers”), and the
Issuers and the Electing Purchasers hereby agree to cooperate and negotiate in
good faith, and seek to execute such definitive documentation promptly following
the Election Date, provided, however, that to the extent any ROFO Party elects
to purchase none, or less than 50%, of such Additional Notes, the Issuers shall
promptly notify any Electing Parties, if any, of the same, and any such Electing
Parties shall be provided an additional 5 days period to elect to further
purchase any Additional Notes not elected to be purchased.  

For purposes of the foregoing, “Market Price” shall mean the average of the
closing bid price of three broker dealers mutually agreeable to the Issuers, on
one hand, and the Electing Purchasers, on the other hand, such average to be
measured two business days prior to the issuance date of the Additional Notes.

 

--------------------------------------------------------------------------------

 

For the avoidance of doubt, nothing herein shall constitute an obligation or a
commitment on the part of any ROFO Party to purchase any Additional Notes.

(Signature Pages Follow)

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

J.CREW GROUp, INC.

 

 

 

 

 

 

 

By:

/s/ Vincent Zanna

 

 

 

Name: Vincent Zanna

 

 

Title: SVP, Finance and Treasurer

 

 

 

 

J. CREW Brand, LLC

 

 

 

 

 

 

 

By:

/s/ Vincent Zanna

 

 

 

Name: Vincent Zanna

 

 

Title: SVP, Finance and Treasurer

 

 

 

 

J. CREW Brand Corp.

 

 

 

 

 

 

 

By:

/s/ Vincent Zanna

 

 

 

Name: Vincent Zanna

 

 

Title: SVP, Finance and Treasurer

 

 

 

 

J. CREW domestic brand, llc

 

 

 

 

 

 

 

By:

/s/ Vincent Zanna

 

 

 

Name: Vincent Zanna

 

 

Title: SVP, Finance and Treasurer

 

 

 

 

J. CREW international brand, llc

 

 

 

 

 

 

 

By:

/s/ Vincent Zanna

 

 

 

Name: Vincent Zanna

Title:  SVP, Finance and Treasurer

 

 

J. CREW brand intermediate, llc

 

 

 

 

 

 

 

By:

/s/ Vincent Zanna

 

 

 

Name: Vincent Zanna

 

 

Title: SVP, Finance and Treasurer




 

--------------------------------------------------------------------------------

 

[Note Purchasers’ Signature Pages Redacted]

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE A

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

Form of Indenture

 

 

--------------------------------------------------------------------------------

 

 

Exhibit B

Form of Company Parties’ Officer’s Certificate

 

J. Crew Brand, LLC

J. Crew Brand Corp.

J. Crew Group, Inc.

 

[], 2017

 

 

Pursuant to Section 6.02(c) of the Purchase Agreement by and among J. Crew
Brand, LLC, a Delaware limited liability company (the “Issuer”), J. Crew Brand
Corp., a Delaware corporation (the “Co-Issuer”) and J. Crew Group, Inc., a
Delaware corporation (the “Parent” and, together with the Issuer and the
Co-Issuer, the “Company Parties”), the Guarantors and each of the parties set
forth on Schedule A thereto (the “Note Purchasers”), dated [●], 2017 (the
“Purchase Agreement”), the undersigned, being the [TITLE] of the Parent, the
[TITLE] of the Issuer and the [TITLE] of the Co-Issuer hereby certify as
follows:

 

1.The Company Parties have performed and complied with the covenants and
agreements contained in the Purchase Agreement that are required to be performed
and complied with by the Company Parties on or prior to the date hereof.

 

2.The representations and warranties of the Company Parties contained in the
Purchase Agreement that are qualified by materiality or Issuer Material Adverse
Effect were true and correct when made and are true and correct on the date
hereof (as though made at and as of the date hereof), and all other
representations and warranties of the Company Parties were true and correct in
all material respects when made and are true and correct in all material
respects as of the date hereof (as though made at and as of the date hereof),
other than those representations and warranties of the Company Parties contained
in the Purchase Agreement that expressly relate to a different date, in which
case, such representations and warranties are true and correct, or are true and
correct in all material respects, respectively, as of such date.

 

3.Weil, Gotshal, & Manges LLP is entitled to rely on this certificate in
connection with the legal opinions that they are rendering on the date hereof.

 

Capitalized terms used herein but not otherwise defined in this certificate
shall have the respective meanings ascribed to such terms in the Purchase
Agreement.

 

 

(Signature page follows)




 

--------------------------------------------------------------------------------

 

 

The undersigned has executed this Officer’s Certificate as of the date first
written above, in his capacity as [TITLE] of J. Crew Brand, LLC, as Issuer.

 

 

__________________________________________

[NAME]

[TITLE]




 

--------------------------------------------------------------------------------

 

The undersigned has executed this Officer’s Certificate as of the date first
written above, in his capacity as [TITLE] of J. Crew Brand Corp., as Co-Issuer.

 

 

__________________________________________

[NAME]

[TITLE]

 




 

--------------------------------------------------------------------------------

 

The undersigned has executed this Officer’s Certificate as of the date first
written above, in his capacity as [TITLE] of J. Crew Group, Inc.

 

 

__________________________________________

[NAME]

[TITLE]

 




 

--------------------------------------------------------------------------------

 

Exhibit C

Form of Amendment to the Term Loan Agreement

 

 

--------------------------------------------------------------------------------

 

 

Exhibit D

Form of A&R IP License Agreement


 

--------------------------------------------------------------------------------

 

Exhibit E

Forms of Security Documents

 

 

--------------------------------------------------------------------------------

 

Exhibit F

Form of Exchange Offer Memorandum

 

 